DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #08-004
July 31, 2008
Dear State Medicaid Director:
The Centers for Medicare & Medicaid Services (CMS) is issuing this State Medicaid Director
Letter to provide guidance related to coordination of State Medicaid payment policies with
policies recently adopted by the Medicare program. This is needed when hospital providers bill
for selected hospital-acquired conditions (HACs), including some conditions on the National
Quality Forum’s (NQF) list of Serious Reportable Events (commonly referred to as “Never
Events”). This letter specifically:
(1) Provides a brief overview of CMS’ Medicare payment policy for selected HACs;
(2) Provides a brief overview of policy considerations for State Medicaid programs; and
(3) Provides direction as to how States can implement policies that are aligned with
Medicare to prevent payment liability as a secondary payer.
Background
According to a study by the Centers for Disease Control & Prevention (CDC), common medical
errors total more than $4.5 billion in additional health spending a year. Other studies have
shown that hospitals only bear a small percentage of the total costs associated with preventable
medical errors. Prompted by the landmark study by the Institute of Medicine titled “To Err is
Human: Building a Safer Health System,” the NQF created a list of 28 Never Events (Table A
enclosed).
The NQF defines Never Events as errors in medical care that are of concern to both the public
and health care professionals and providers, clearly identifiable and measurable (and thus
feasible to include in a reporting system), and of a nature such that the risk of occurrence is
significantly influenced by the policies and procedures of the health care organization. The
Medicare HACs discussed below overlap to some extent with the 28 NQF Never Events, but not
all HACs are included in the 28 NQF Never Events.
For the Medicare HAC payment policy, certain conditions have been selected according to the
criteria in section 5001(c) of the Deficit Reduction Act (DRA) of 2005. This provision amended
Medicare hospital payment provisions at section 1886(d)(4)(D) of the Social Security Act to
require the Secretary to select at least two HACs that are: (1) high cost, high volume, or both;
(2) identified through ICD-9-CM coding as a complicating condition or major complicating
condition that, when present as a secondary diagnosis at discharge, results in payment at a higher
Medicare Severity-Diagnosis Related Group (MS-DRG); and (3) reasonably preventable through

Page 2 – State Medicaid Director
application of evidence-based guidelines. CMS required hospitals to begin reporting on claims
for discharges, beginning October 1, 2007, whether or not the selected conditions were present
on admission. When acquired in a hospital, these selected conditions will no longer lead to
higher Medicare payment.
The CMS exercised its authority under section 5001(c) of the DRA by announcing that Medicare
will no longer pay the extra cost of treating the following categories of conditions that occur
while the patient is in the hospital.
•
•
•
•
•
•
•
•

pressure ulcer stages III and IV;
falls and trauma;
surgical site infection after bariatric surgery for obesity, certain orthopedic procedures,
and bypass surgery (mediastinitis);
vascular-catheter associated infection;
catheter-associated urinary tract infection;
administration of incompatible blood;
air embolism; and
foreign object unintentionally retained after surgery.

Beginning October 1, 2008, Medicare will no longer pay the higher MS-DRG for these
conditions. In the 2009 Medicare Inpatient Prospective Payment System Update Regulation
(CMS-1390-F), Medicare announced that certain categories of conditions would be covered
under the HAC policy effective October 1, 2008. Newly added conditions include deep vein
thromboses and pulmonary emboli associated with knee and hip replacements, and certain
manifestations of poor glycemic control. In addition, Medicare is announcing it is initiating the
National Coverage Determination process to review Medicare coverage of three Never Events
(surgery on wrong body part, surgery on wrong patient, and performing the wrong surgery on a
patient).
Medicare will no longer pay the higher MS-DRGs arising from these selected conditions if they
arose in the course of an admission. Theoretically, for dual eligibles, the hospital could then
attempt to bill Medicaid as a secondary payer, and the decision to balance bill would vary by
State as to whether a coordinated denial by the State Medicaid program and the Medicare
program would occur.
Additional information on the Medicare Payment policy can be found at:
www.cms.hhs.gov/HospitalAcqCond.
Medicaid Policy Considerations
Given the large number of dual eligibles, CMS wants to clearly articulate the payment policy for
Medicaid as a secondary payer for Medicare non-payment. The intention is to avoid Federal and State
fiscal consequences from the provider’s improper patient care. Therefore, States are encouraged to
implement Medicaid payment policies to coordinate their payment policies with the existing Medicare
HAC payment policy and prevent this unintended consequence.

Page 3 – State Medicaid Director
To date, States have adopted varying approaches to address these events in their efforts to align
payment and quality. According to responses to CMS queries, nearly 20 States already have, or
are considering, methods to eliminate payment for some Never Events. Most of these methods
utilize all, or a subset of, the 28 Never Events published by the NQF in 2006. Other States have
attempted to use their “medical necessity” process to refuse to pay providers for some Never
Events.
A State wishing to avoid Medicaid payment liability for treatment for which Medicare will not
pay (on a HAC as defined by Medicare) may do so by including a general statement in its section
4.19A of the Medicaid State plan governing inpatient hospital reimbursement. This section can
be amended to indicate that approved inpatient hospital rates are not applicable for HACs that
either: (1) are specifically listed in the State Plan; (2) are identified as non-payable by Medicare;
or (3) that meet criteria identified in the State Plan Amendment. The State Plan Amendment
should further indicate that such policy applies to all Medicaid reimbursement provisions
contained in section 4.19A, including Medicaid supplemental or enhanced payments and
Medicaid disproportionate share hospital payments. The State would also have to ensure the
proper Medicaid claims systems are established to limit payment of such events to prevent any
attempt by providers to bill Medicaid as a secondary payer. States that choose to submit such an
amendment can avoid or limit additional costs by submitting the required Medicaid State plan
amendment to CMS as soon as possible.
States are neither required nor limited to devising Never Event policies that deal with the
Medicare-Medicaid payment interaction created by the Medicare HAC Policy. CMS encourages
the States to consider the entire Medicaid population (not just dual eligibles) and all of the NQF
Never Events in the creation of individual State policies. The guiding principle should be that
payment and performance need to be linked.
Please join CMS in this effort to improve the care that Medicare and Medicaid beneficiaries
receive. This is an important part of the Secretary’s and CMS’ Value Driven Health Care
initiative to ensure prudent use of resources to enhance quality care.
If you have questions or would like additional information on this guidance, please contact
Mr. John M. Young, Division of Quality, Evaluations & Health Outcomes, at (410) 786-0505 or
at john.young@cms.hhs.gov. Thank you for your assistance in this important endeavor.
Sincerely,
/s/
Herb B. Kuhn
Deputy Administrator
Acting Director, Center for Medicaid and State Operations
Enclosure

Page 4 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
Executive Director
National Association of State Medicaid Directors
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Barbara Levine
Director of Policy and Programs
Association of State and Territorial Health Officials

Page 5 – State Medicaid Director

Table A

Patient Safety: CMS Initiatives Addressing Never Events
Current NQF Serious Reportable Adverse Events

Surgical Events
Surgery on wrong body part
Surgery on wrong patient
Wrong surgery on a patient
Foreign object left in patient after surgery
Post-operative death in normal health patient
Implantation of wrong egg
Product or Device Events
Death/disability associated with use of contaminated drugs
Death/disability associated with use of device other than as intended
Death/disability associated with intravascular air embolism

HHS/CMS Value Driven Health Care
Efforts

National Coverage Determination
National Coverage Determination
National Coverage Determination
Hospital-Acquired Condition

Hospital-Acquired Condition

Patient Protection Events
Infant discharged to wrong person
Death/disability due to patient elopement
Patient suicide or attempted suicide resulting in disability
Care Management Events
Death/disability associated with medication error
Death/disability associated with incompatible blood
Maternal death/disability with low risk delivery
Death/disability associated with hypoglycemia
Death/disability associated with hyperbilirubinemia in neonates
Stage 3 or 4 pressure ulcers after admission
Death/disability due to spinal manipulative therapy
Environment Events
Death/disability associated with electric shock
Incident due to wrong oxygen or other gas
Death/disability associated with a burn incurred within facility
Death/disability associated with a fall within facility
Death/disability associated with use of restraints within facility
Criminal Events
Impersonating a heath care provider (i.e., physician, nurse)
Abduction of a patient
Sexual assault of a patient within or on facility grounds

Hospital-Acquired Condition
Hospital-Acquired Condition
Hospital-Acquired Condition

Hospital-Acquired Condition
Hospital-Acquired Condition
Hospital-Acquired Condition

